Citation Nr: 1400237	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from February 2005 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to the paper claim file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal except for VA electronic (CAPRI) treatment records which were considered in the statement of the case (SOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following receipt of VA Form 21-9840, Application for Increased Compensation Based on Unemployability in April 2010, and VA rating examinations in November 2011, a January 2012 rating decision granted an increase in the 50 percent rating for service-connected post-traumatic stress disorder (PTSD) with depression to 70 percent, effective November 7, 2011.  A 20 percent rating for disability of the thoracolumbar spine was confirmed and continued, as were 10 percent ratings for each of his other service-connected disabilities which were radiculopathy of each upper and each lower extremity.  He has been in receipt of a combined disability evaluation of 80 percent from November 27, 2009, and 90 percent from November 7, 2011.  In light of this, it is clear that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2012).  

In sum, the rating examinations in November 2011 found that the Veteran's service-connected disabilities impacted his ability to work.  Moreover, he is in receipt of Social Security Administration (SSA) disability benefits due to psychiatric disability.  

The Veteran has not been afforded a single VA examination for an opinion as to whether service-connected disabilities rendered him unable to secure and maintain substantially gainful employment.  

Nothing in VA regulations requires one all-encompassing examination prior to adjudication of a TDIU claim.  "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No.2012-7164, 2013 WL ______ , at *___ (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, at 7.  See also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  See also Arington v. Shinseki, No. 10-1246, slip op. (U.S. Vet. App. June 1, 2011) (nonprecedential memorandum decision) ("[I]t is the rating official, not the medical examiner, who weighs all of the evidence to determine the appropriate rating.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir.2009) (citing 38 C.F.R. §§ 4.2).")  

Nevertheless, "[i]n sum, the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.  This is not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service- connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy."  Floore v. Shinseki, No. 12-2017. slip op. at 6 and 7 (U.S. Vet. App. Sept. 20, 2013) (at footnote 1, page 2, distinguishing the holding from the Federal Circuit decision in Geib v. Shinseki, No.2012-7164, 2013 WL ______ , at *___ (Fed. Cir. Oct. 29, 2013)).  

In light of the fact that the Veteran has multiple service-connected disabilities, the recent increased rating assigned for service-connected PTSD with depression, and his receipt of SSA disability benefits the Board is of the opinion that a single general medical examination should be scheduled for an opinion as to whether service-connected disabilities rendered the Veteran unable to secure and maintain substantially gainful employment.  

Since this case must be remanded, the Veteran and his representative should also be afforded the opportunity to submit any additionally supporting evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable the obtaining of any additional evidence pertinent to the claim for a TDIU that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  Assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.  These records should be associated with the claim files.  

3.  After all records and/or responses from each contacted entity have been associated with the claim files, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a single VA examination, by an appropriate examiner at a VA medical facility, to obtain an opinion addressing the impact of the Veteran's service-connected disabilities on his employability.  

An opinion should be rendered as to whether service-connected disabilities render the Veteran unable to secure and maintain substantially gainful employment.  

The entire claim files, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and review of the record, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and/or physical acts required for substantially-gainful employment. 

Then, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should discuss the pertinent medical and other evidence of record, including the prior VA examination reports which reflect evaluation each service-connected disability.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claim files a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU, in light of all pertinent evidence and legal authority.  

7.  If the claim for a TDIU remains denied, furnish the Veteran and his representative as supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claim file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

